        Case 1:19-cv-11416-WGY Document 109 Filed 06/08/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
SECURITIES AND EXCHANGE              )
COMMISSION,                          )
                                     )
                  Plaintiff,         )
                                     )
      v.                             )    Civil Action No. 1:19-cv-11416-WGY
                                     )
HENRY B. SARGENT,                    )
FREDERICK M. MINTZ,                  )
ALAN P. FRAADE,                      )
JOSEPH J. TOMASEK, and               )
PATRICK GIORDANO,                    )
                                     )
                  Defendants.        )
____________________________________)

                   DEFENDANT HENRY B. SARGENT’S
           MOTION TO COMPEL DEFENDANT PATRICK GIORDANO
       TO RESPOND TO INTERROGATORIES AND PRODUCE DOCUMENTS

       Defendant Henry B. Sargent (“Sargent”) respectfully submits this motion, pursuant to Rule

37 of the Federal Rules of Civil Procedure, to compel defendant Patrick Giordano (“Giordano”) to

(i) respond to interrogatories relevant to the allegations and events underlying the claims in the

case as well as to Sargent’s defense and (ii) produce documents in response to document requests.

       As set forth more fully in the accompanying memorandum of law and the Declaration of

David E. Danovitch, the information sought in the interrogatories is discoverable and Giordano’s

refusal to answer on relevance grounds, or effective refusal to respond by serving only cursory

answers, is without merit. Giordano’s failure to produce documents in response to the document

requests is equally without merit. The documents sought are relevant and discoverable, and

Giordano’s time to object to the document requests has long passed.
         Case 1:19-cv-11416-WGY Document 109 Filed 06/08/20 Page 2 of 4



       WHEREFORE, Henry Sargent respectfully requests the Court to enter an order: (i)

compelling Giordano to respond to Interrogatory Nos. 1-2, 6-7, 11-14 and 16-18; (ii) compelling

Giordano to respond to Document Request Nos. 1-7 either by producing responsive documents or

by identifying responsive documents in the SEC’s production by Bates number or range that he

previously produced to the SEC and supplementing those documents with any other responsive

documents in his possession or control that are not among the documents in the SEC’s production

and producing a record of documents being withheld as privileged as required by Local Rule

34.1(e); and (iii) granting such other and further relief as is just and appropriate.

Dated: New York, New York                      SULLIVAN & WORCESTER LLP
       June 8, 2020

                                                By: /s/ David E. Danovitch
                                                David E. Danovitch (BBO No. 550813)
                                                ddanovitch@sullivanlaw.com
                                                Peter R. Ginsberg (admitted pro hac vice)
                                                pginsberg@sullivanlaw.com

                                                1633 Broadway, 32nd Floor
                                                New York, NY 10019
                                                Tel: 212-660-3000
                                                Fax: 212-660-3001

                                                Attorneys for Defendant Henry B. Sargent




                                                   2
        Case 1:19-cv-11416-WGY Document 109 Filed 06/08/20 Page 3 of 4




                           Certification Pursuant to L.R. 7.1(a)(2)

       Counsel for Defendant Henry B. Sargent hereby certifies that we have conferred with

defendant Patrick Giordano concerning his obligation to respond to the interrogatories in

contention and produce documents responsive to the document requests in contention. Mr.

Giordano does not agree.

                                             /s/David E. Danovitch
                                             David E. Danovitch (BBO #550813)


                              Certification Pursuant to L.R. 37.1

       Counsel for Defendant Henry B. Sargent hereby certifies that, as set forth in more detail in

the Memorandum of Law in support of this Motion, we have conferred with defendant Patrick

Giordano in compliance with Local Rule 37.1.

                                             /s/David E. Danovitch
                                             David E. Danovitch (BBO #550813)




                                                3
        Case 1:19-cv-11416-WGY Document 109 Filed 06/08/20 Page 4 of 4



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non registered participants via first class mail on June 8,
2020.

                                              /s/David E. Danovitch
                                              David E. Danovitch (BBO #550813)




                                                 4
